Citation Nr: 1502436	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The issue currently on appeal was previously before the Board in January 2014 at which point it was remanded for further development.  It has now been returned to the Board for additional appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


FINDING OF FACT

The Veteran's acquired psychiatric disability is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has an acquired psychiatric disability as a result of his active duty service.

A review of the Veteran's service treatment records shows no treatment for or diagnosis of an acquired psychiatric disorder.  The Veteran has reported that he did not seek treatment for symptoms such as insomnia, fatigue and lack of energy during service for "fear of being removed from duty."  

A review of post-service treatment records shows reports of insomnia as early as June 2009.  The Veteran has been diagnosed with acquired psychiatric disorders including depression and dysthymic disorder.  The Veteran also reported a family history significant for depression in his younger brother and mother, which does not support his claim. 

In November 2012 the Veteran was afforded a VA examination.  After a review of the record and mental status examination, the examiner confirmed the diagnosis of dysthymic disorder.  The examiner opined that the "Veteran's dysthymic disorder is not due to the failure of his physical fitness test in February of 2001."  

The examiner also opined that the Veteran's "dysthymia is not at least as likely as not due to his service-connected left hip, ankle, and back pain."  The examiner noted that the Veteran reported depressed mood for "most of his life, as well as chronic sleep difficulties for most of his life."

The Board notes that the Veteran contended that the failure of his physical fitness test in February 2001 was a manifestation of his dysthymic disorder, not a cause of the disorder.  Accordingly, the examiner's opinion, in that regard, is afforded little probative value.

With regard to the second opinion, the Veteran was evaluated as clinically normal upon entrance into active service.  Accordingly, the Veteran will be presumed to be in sound condition, despite his allegations that he has had depression his whole life.  Without clear and unmistakable evidence to the contrary, the Board must assume that no acquired psychiatric disability pre-existed service.

In May 2013 the Veteran was afforded a VA medical opinion.  The examiner reviewed the claims file and opined that "it is not at least as likely as not that the Veteran's dysthymic disorder was aggravated beyond its natural progression by his service-connected left hip, back, and left ankle disabilities."  The examiner noted difficulty in providing a baseline severity determination due to an inconsistent description of symptoms.  The examiner noted that the Veteran's reports were "inconsistent with his military medical records where no depression is documented."  The examiner also noted that the Veteran "made the claim that his dysthymia causes his physical pain, and not the other way around."

As discussed above, the Veteran reported that he did not report symptoms of an acquired psychiatric disorder during service, even though he had such symptoms, because he was afraid of being removed from duty.  This does not show an inconsistency in the Veteran's reports and military medical records.  

The Board also notes that while the Veteran is capable of reporting symptoms such as fatigue, insomnia, depressed mood, the Veteran cannot provide an opinion as to etiology of such symptoms.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply put, the issue of whether the Veteran's acquired psychiatric disorder is caused by or aggravated by service-connected disabilities falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Veteran was afforded another VA examination in April 2014.  The examiner reviewed the claims file and provided a complete mental status examination.  After the examination, the examiner diagnosed schizoid personality disorder.  

The examiner noted that the Veteran did not meet the criteria for PTSD.  

With regard to the diagnosis of dysthymia, the examiner noted "concern regarding the symptom overlap and diagnosis of dysthymia versus poor regulation of his hypothyroidism NOS."  The examiner noted that "differential diagnosis for this veteran is difficult given his vague answers, and conflicting self-reports."  The examiner stressed that the "Veteran's STRs are silent for any mental health symptoms or treatment during his military service."  The examiner noted that the Veteran's "claimed decreased energy and fatigue during his Navy service may be related to either poor sleep, dysthymia, or the start of his hypothyroidism."  The examiner also noted that the Veteran's "high level of performance" during his military service "would be inconsistent with significant symptoms of depression or sleep impairment."  The examiner also noted that DSM-IV diagnostic criteria for dysthymic disorder require that symptoms are not "due to a general medical condition . . . which cannot be ruled out for this veteran."  Therefore, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of dysthymic disorder.

The Board notes that the examiner did not apply the benefit of the doubt in concluding that the Veteran does not have a diagnosis of dysthymia.  The examiner noted that whether the Veteran's symptoms were due to a general medical condition "cannot be ruled out."  However, where there is a balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Considering the Veteran's previous diagnoses of dysthymia, including during the Veteran's October 2012 VA examination, the Board finds that the Veteran has a diagnosis of dysthymic disorder.

Considering the Veteran's acquired psychiatric disorder diagnosis, his consistent report of symptoms including insomnia since June 2009, approximately one year after separation from active duty service, and his credible reports of symptoms during active duty service, the Board finds that entitlement to service connection for an acquired psychiatric disorder is warranted.

The nature and extent of the Veteran's acquired psychiatric disorder associated with service is not before the Board at this time.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


